Opinion by
Mr. Justice Moschzisker,
These proceedings were instituted to test the legality of a bond issue authorized by a majority vote of the electors of a borough. The borough in question passed an ordinance entitled “An ordinance for the increase of *308the indebtedness of the Borough of Lansdowne in the sum of $75,000.00, for the purpose of......and further providing for a special election to authorize the same.” The first section expressed in proper language the desire of the corporate authorities that the indebtedness should be increased, and the second provided “That a special election shall be held......for the purpose of submitting to the electors the question of whether or not the indebtedness shall be increased......,” and for due legal notice of the election. The court below adjudged the ordinance invalid and enjoined the loan, upon the ground that the increase of indebtedness was illegal because the corporate authorities had “signified their desire that the debt should be increased and provided for an election to obtain the assent of the electors thereto in one and the same ordinance”; citing as authority Hoffman v. Pittsburgh, 229 Pa. 36, and Bullitt v. Philadelphia, 230 Pa. 544. Courts only adjudicate issues directly raised by the facts in a case or necessary to a solution of the legal problems involved. In neither of the foregoing cases were the facts like those at bar; as correctly stated in the opinion of the learned court below: “In the Pittsburgh case the ordinance merely submitted the question to a vote of the people, without first signifying the desire of the city to increase the indebtedness. In the Philadelphia case, the councils passed an ordinance authorizing the loan and the submission of the question to the electors, without first signifying the desire of the authorities to increase the debt. In both cases the court held the loan invalid because of the failure to signify by ordinance the desire of the municipal authorities to increase the loan.” In other words, the facts of the cases cited and relied upon by the court below did not directly or indirectly raise the question involved in this appeal, viz, when the desire to increase a municipal indebtedness is properly expressed in an ordinance duly passed, does the ordinance become invalid if in a separate section it provides for an election to pass upon the loan and *309for notice thereof. But in the recent case of Egan v. Claysville Boro., 239 Pa. 259, the exact question at bar was determined as contended for by the present appellant, our brother Elkin on a like state of facts saying, “The borough councils did express a desire to increase the indebtedness; this desire was expressed in a separate and independent section of the ordinance; and this expression of desire represented the independent action of councils. The mere fact that in a subsequent clause of the ordinance provision is made for an election, does not make the expression of desire any less the separate and independent action of councils. What was done in the present case was a reasonable compliance with the requirements of the statute and was not in disregard of any provision of law.”
We need only add that we see no merit in the contention that the title to the ordinance under consideration is defective; it is not misleading and it is sufficiently full and specific reasonably to lead to an inquiry into the body of the ordinance; which is all that is necessary. In our opinion the borough authorities have complied with all the requirements of the law. The assignments of error are sustained, the decree of the court below is reversed, and the bill is dismissed at the cost of the appellee.